Case 2:19-cv-02424-SHL-jay Document 19 Filed 09/30/19 Page 1 of 11                        PageID 182



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION

                                                    )
 LEMOYNE-OWEN COLLEGE                               )
 FACULTY ORGANIZATION,                              )
                                                    )
         Plaintiff,                                 )
                                                    )
 v.                                                 )   Case No.: 2:19-cv-02424-SHL-jay
                                                    )
 LEMOYNE-OWEN COLLEGE                               )
 and BOARD OF TRUSTEES.                             )
                                                    )
         Defendants.                                )


          DEFENDANTS’ REPLY IN SUPPORT OF ITS MOTION TO DISMISS


       Pursuant Local Rule 12.1(c), Defendants LeMoyne-Owen College and Board of Trustees

(“Defendants”), submit their Reply in Support of Defendants’ Motion to Dismiss. In support of

their motion and as a reply to Plaintiff’s Response, Defendants state as follows:

I.     INTRODUCTION

       Plaintiff’s opposition wholly fails to address many of Defendants’ arguments. This alone

constitutes waiver of opposition and warrants dismissal of the respective claims. Specifically,

Plaintiff fails to address Defendants’ arguments that (1) the Faculty Handbook does not constitutes

an enforceable contract as a matter of law; (2) that Plaintiff failed to plead a fiduciary relationship

in its Complaint; and (3) that Plaintiff’s injunctive relief must be dismissed. Additionally, Plaintiff

fails to present any binding or persuasive authority or sufficient legal analysis to support its

counter-arguments for the arguments that were addressed.

       Notwithstanding, Plaintiff’s Complaint must still be dismissed in its entirety. As to the

jurisdictional issue, Plaintiff admits both that the NLRB has exclusive jurisdiction on
Case 2:19-cv-02424-SHL-jay Document 19 Filed 09/30/19 Page 2 of 11                          PageID 183



representational issues and that it is seeking to be recognized as a collective bargaining unit.

Plaintiff’s only argument against preemption in this matter, i.e., that recognition as a bargaining

unit is only part of its request for relief, is unavailing given that is precisely what divests this Court

of jurisdiction.

        Plaintiff’s breach of contract claim must be dismissed because (in addition to failing to

establish the Faculty Handbook is an enforceable contract) Plaintiff fails to adequately plead

factual allegations of a breach of contract that satisfy the Twombly pleading standard. Instead,

Plaintiff expects the Court and Defendants to speculate as to the facts and relevant contract

provisions supporting its breach of contract claim. The Supreme Court and Sixth Circuit make

clear that failure to adequately plead each element of a claim warrants dismissal.

        Similarly, Plaintiff’s breach of fiduciary duty claim must be dismissed because (in addition

to failing to plead that a fiduciary relationship exists) Plaintiff fails to establish that Defendant

Board of Trustees owes Plaintiff a fiduciary duty. Notably, Plaintiff asserts in its introduction that

it has “constitutional standing” to assert a breach of fiduciary duty claim against Board of Trustees.

However, Plaintiff fails to cite any constitutional provision whatsoever.

        As demonstrated below and in Defendants’ Motion to Dismiss, nothing in Plaintiff’s

Complaint amounts to a cognizable claim for breach of contract, breach of fiduciary duty, or

temporary injunctive relief.      Accordingly, Plaintiff’s Complaint should be dismissed with

prejudice in its entirety.




                                                    2
Case 2:19-cv-02424-SHL-jay Document 19 Filed 09/30/19 Page 3 of 11                         PageID 184



II.     LAW AND ARGUMENT

        A.      Plaintiff Admits the NLRB has Exclusive Jurisdiction of Representational
                Issues, and its Argument that this Court Has Jurisdiction Because the
                Representational Issue is Only a Portion of the Complaint is Unavailing.

        In its response, Plaintiff admits the NLRB is the “tribunal of ‘exclusive primary

competence’ for deciding representational labor issues.” ECF No. 17, p. 7. Further, there is no

dispute that Plaintiff is requesting the Court to “order that the College and Board enter into good

faith negotiations to enter into good faith negotiations to . . . recognize the Faculty Organization

as an appropriate collective-bargaining unit.” ECF No. 1-2, ¶ 30.           Plaintiff’s only argument

against preemption in this matter is that recognition as a bargaining unit is only part of its request

for relief and that they are also seeking, in the alternative, that the Court order Defendants to “agree

to abide by the terms of the Handbook and include the faculty in the shared governance model

utilized prior to Dr. Miller’s appointment.” Id. This piece-meal argument is unavailing. Despite

Plaintiff’s insinuations, the standard for deciding whether the NLRB has exclusive jurisdiction is

not whether the requested relief to be recognized as a collective bargaining unit is accompanied

by a requested relief that is within the district court’s jurisdiction. But rather, the standard is

whether the dispute is “primarily representational.” Int’l Bhd. of Elec. Workers, Local 71 v.

Trafftech, Inc., 461 F.3d 690, 695 (6th Cir. 2006). There are at least two circumstances where

“primarily representational” disputes require the exclusive jurisdiction of the Board: “where the

Board has already exercised jurisdiction over a matter and is either considering it or has already

decided the matter, or where the issue is an initial decision in the representation area[.]” Id.

        Plaintiff’s Complaint must be dismissed because both situations exist in this matter. First,

the board has already exercised jurisdiction and decided that the Faculty Organization is not an

appropriate bargaining unit. See ECF No. 1-2, Exh. A; LeMoyne-Owen Coll. v. N.L.R.B., 357 F.3d




                                                   3
Case 2:19-cv-02424-SHL-jay Document 19 Filed 09/30/19 Page 4 of 11                                      PageID 185



55 (D.C. Cir. 2004); Lemoyne-Owen Coll. & Faculty Org., Lemoyne-Owen Coll., Charging Party,

345 NLRB 1123 (2005).             Plaintiff does not dispute the fact that the NLRB has already decided

the issue. District courts lack jurisdiction “where the Board has already exercised jurisdiction over

a matter” because failing “to apply this policy preemption to § 301 actions would allow an end run

around provisions of the NLRA under the guise of contract interpretation.” Int’l Bhd. of

Boilermakers, etc. v. Olympic Plating Indus., Inc. 870 F.2d 1085, 1089 (6th Cir. 1989) (internal

quotation marks omitted).

         Second, and alternatively, Plaintiff’s request arguably seeks an initial decision on whether

the current Faculty Organization may be recognized as an appropriate bargaining unit. 1 Courts

have identified several circumstances that involve an initial decision of representation. The most

obvious is where a § 301 claim seeks “an ultimate determination regarding representation.” Local

No. 1, 954 F. Supp. at 156. The initial decision bar also arises where a threshold decision about

representation is necessary to resolution of the underlying grievance. Trafftech, 461 F.3d at 695.

Similarly, the Supreme Court held that it was error for a court of appeal to decide a matter of

“initial determination” because “selection of an appropriate bargaining unit lies largely within the

discretion of the Board, whose decision, if not final, is rarely to be disturbed.” South Prairie

Constr. Co. v. Local No. 627, Int’l Union of Operating Eng’s, 425 U.S. 800, 803-804 (1976)

(internal citations and quotation marks omitted). As such, Plaintiff has set forth a “primarily

representational’ issue that divests this Court of jurisdiction.

         Simply put, this Court cannot “recognize the Faculty Organization as an appropriate

collective-bargaining unit” as requested by Plaintiff.2 It is clear that Section 9(b) of the NLRA


1
  Given the organizational structure of the current Faculty Organization may differ from that at issue in 2004,
Plaintiff’s request could also be seen as an initial decision on representation.
2
  “Federal courts are courts of limited jurisdiction and the law presumes that a cause lies outside this limited
jurisdiction.” Boegh v. EnergySolutions, Inc., 772 F.3d 1056, 1064 (6th Cir. 2014) (internal quotation marks


                                                           4
Case 2:19-cv-02424-SHL-jay Document 19 Filed 09/30/19 Page 5 of 11                                      PageID 186



authorizes the National Labor Relations Board (“NLRB”) to determine “the unit appropriate for

the purposes of collective bargaining.” 29 U.S.C. § 159(b). The fact that Plaintiff seeks recognition

as a collective bargaining unit as only part of its requested relief is of no consequence. The fact

that Plaintiff seeks such relief is precisely what provides the NLRB exclusive jurisdiction.

Accordingly, Plaintiff’s Complaint must be dismissed.

         B.       Plaintiff Fails to Address or Establish Whether the Faculty Handbook is an
                  Enforceable Contract.

         As an initial matter, Plaintiff wholly fails to address whether the Faculty Handbook is an

enforceable contract and has essentially waived any opposition to Defendants’ argument. In the

Sixth Circuit, when a plaintiff fails to properly address an argument or claim, it is deemed waived.

See Alexander v. Carter for Byrd, 733 F. App’x 256, 261 (6th Cir. 2018); Humphrey v. United

States Att’y Gen.’s Office, 279 F. App’x 328, 331 (6th Cir. 2008) (stating that where plaintiff failed

to respond to argument, any opposition was waived); Hawkins v. Hart, 86 S.W.3d 522, 531 (Tenn.

Ct. App. 2001) (“Where a party makes no legal argument and cites no authority for a position,

such issue is deemed to be waived...).

          Notwithstanding, instead of addressing the legal argument presented by Defendants,

Plaintiff attempts to redirect the legal issue at hand by citing non-binding Ohio case law asserting

the existence of a contract is generally a matter of fact.               ECF No. 17, pp. 4-5. However, the

existence of a contract is not at issue. Rather, the issue is whether the Faculty Handbook is an

enforceable contract as a matter of law. Whether an employee handbook can create an implied

contract right upon which the employee may bring an action for breach thereof is to be determined




omitted). “The burden of establishing the contrary rests upon the party asserting jurisdiction. Because subject-matter
jurisdiction is an Article III as well as a statutory requirement[,] no action of the parties can confer subject-matter
jurisdiction upon a federal court.” Id. “Subject-matter jurisdiction can never be waived or forfeited.” Gonzalez v.
Thaler, 132 S.Ct. 641, 648 (2012).


                                                           5
Case 2:19-cv-02424-SHL-jay Document 19 Filed 09/30/19 Page 6 of 11                                    PageID 187



under state law. See Gregory v. Hunt, 24 F.3d 781, 785 (6th Cir. 1994). In Tennessee, “the

language of an employee handbook or manual does not create a guaranteed contract right unless

the language manifests contractual intent on the employer’s part or expressly states that the policy

included therein is guaranteed. Sanders v. Wells Fargo Home Mortg., Inc., 2004 WL 3314564, at

*2 (W.D. Tenn. Dec. 13, 2004) (holding that the handbook outlining policies and procedures did

not contain any language creating contractual rights between the employer and employee).

Handbooks such as the one at issue here do not in themselves constitute contracts. See Fontaine v.

Weekly Homes, L.P., 2003 WL 21946721, at *1 (Tenn. Ct. App. Aug. 13, 2003); Gardner v.

University of Memphis, 2003 WL 1872640 (Tenn. Ct. App. Apr. 8, 2003). Courts must look to

whether there is an intent to be bound as expressed “in the specific language of the handbook.”

Fontaine, 2003 WL 21946721 at *1 (emphasis added) (internal citations omitted). In other words,

the Court must look directly to the explicit language in the document at issue to determine whether

it is an enforceable contract. See Guiliano v. Cleo, Inc ., 995 S.W.2d 88, 95 (Tenn.1999) (holding

contract interpretation is a matter of law). As such, whether the Faculty Handbook is an

enforceable contract is not a matter of fact, but a matter of law for the Court to decide at this stage.

         Moreover, in an attempt to survive dismissal, Plaintiff makes an unsupported and

conclusory statement that the cases cited by Defendants had gone through discovery regarding

formation issues, unlike the matter at hand. ECF No. 17, p. 5. This statement, however, is

irrelevant and untrue.3 As discussed above, the arguments asserted by Defendants are all purely

legal arguments to be decided by the Court as a matter of law, not by the trier of fact.


3
 Contrary to Plaintiff’s assertion, there is no indication that discovery was obtained on formation issues in cases
cited by Defendants:
      Fontaine v. Weekly Homes, L.P., 2003 WL 21946721, at *1 (Tenn. Ct. App. Aug. 13, 2003) (finding that
          the employer did not intend to be bound by the terms of a handbook of which it reserved the right to
          amend).
               o This matter was an appeal of the Court’s denial of a motion to compel arbitration. There is no
                  indication there was any discovery regarding formation issues.


                                                         6
Case 2:19-cv-02424-SHL-jay Document 19 Filed 09/30/19 Page 7 of 11                                PageID 188



        C.      Plaintiff’s Complaint Must be Dismissed Because it Fails to Adequately Plead
                its Breach of Contract and Breach of Fiduciary Duty Claims.

                i.      Breach of Contract

        Even if the Faculty Handbook constituted an enforceable contract (which it does not),

Plaintiff’s Complaint must still be dismissed because Plaintiff Complaint does not sufficiently

allege a breach of contract on its face. Again, Plaintiff’s Complaint asserts two alleged breaches

of contract. Defendants reference and rely upon its arguments made in its Motion to Dismiss as it

pertains to Plaintiff’s allegations not amounting to a breach of contract. See ECF No. 8-1, pp. 11-

12. In its opposition, Plaintiff asserts that if allowed to proceed to the discovery stage, there would

be “evidence of multiple breaches of this contract.” ECF no. 17, p. 5. However, the mere

expectation that Plaintiff will present evidence of some unidentified breaches at a later stage is not

sufficient to survive a motion to dismiss under the Rule 12(b)(6) standard. While the Court must

construe the Complaint in the light most favorable to the Plaintiff, the claim must be supported by

factual allegations such that it is “plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S.

554, 570, (2007).     A claim is facially plausible “when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). “Factual allegations must be enough to raise

a right to relief above a speculative level.” Twombly, 550 U.S. at 555.




       Sanders v. v. Wells Fargo Home Mortg., Inc, 2004 WL 3314564, at *2 (W.D. Tenn. Dec. 13, 2004)
        (holding that the handbook outlining policies and procedures did not contain any language creating
        contractual rights between the employer and employee).
             o This matter was a motion for judgment on the pleadings that was converted to a motion for
                 summary judgment after the court considered matters outside the pleadings, i.e., a contract and
                 supporting declaration.
       Adcox v. SCT Prods., WL 638275, at *2, *4 n.1 (Tenn. Ct. App. Oct. 17, 1997) (affirming the dismissal of
        a breach of employment contract claim under Tennessee’s more lenient pleading standard because the
        handbook provisions focused on by the plaintiff did not contain binding language).
             o This matter was a motion to dismiss that was affirmed on appeal. Therefore, the Court did not
                 consider matters outside the pleadings.


                                                       7
Case 2:19-cv-02424-SHL-jay Document 19 Filed 09/30/19 Page 8 of 11                                    PageID 189



           In 2014, the Sixth Circuit affirmed dismissal of a breach of contract claim where the

plaintiffs failed to adequately plead their claim. Derbabian v. Bank of Am., N.A., 587 F. App’x

949, 953–54 (6th Cir. 2014). In Derbabian, the plaintiffs alleged the defendants breached their

loan agreement “by failing to disclose material facts, by making false and misleading statements

and by having Plaintiff[s] rely on a grossly inflated appraisal.” Id. The Sixth Circuit found that

plaintiffs did not, however, “provide any further explanation, including the relevant terms of the

loan agreement, how the agreement was breached, and how that breach harmed them.” The Sixth

Circuit found that the district court properly dismissed the breach of contract claim because the

plaintiffs “did not adequately plead each element of the cause of action.” Id.

           Here, similar to the Derbabian case, Plaintiff’s Complaint does not allege sufficient

allegations amounting to a breach of contract on its face. 4 Particularly, like the Derbabian

plaintiffs, Plaintiff herein does not allege the relevant terms of the Faculty Handbook, how

Defendants breached such terms, and how such breach harmed Plaintiff. Defendants cannot be

left to guess or speculate as to what actions Plaintiff is asserting constitute a breach of contract or

be forced to wait until the discovery stage. This belies the intent and purpose of the pleading

standard. Universal Coin & Bullion, Ltd. v. FedEx Corp., 971 F. Supp. 2d 754, 763 (W.D. Tenn.

2013) (“In the context of a motion to dismiss, a breach-of-contract claim must contain either direct

or inferential allegations respecting all the material elements necessary to sustain recovery.”)

(citing Twombly, 550 U.S. at 562). Accordingly, Plaintiff’s breach of contract claim must be

dismissed because it does not adequately plead each element of the cause of action. See Derbabian,

587 F. App’x at 953–54.




4
    Defendants reassert and rely upon its arguments made in its Motion to Dismiss at ECF No. 8-1, pp. 11-12.


                                                           8
Case 2:19-cv-02424-SHL-jay Document 19 Filed 09/30/19 Page 9 of 11                                       PageID 190



                  ii.      Breach of Fiduciary Duty

         Plaintiff again fails to even address Defendants’ argument. It is uncontestable that Plaintiff

failed to plead that a fiduciary relationship exist between it and Defendant LeMoyne-Owen Board

of Trustees.      This alone is sufficient basis to dismiss Plaintiff’s breach of fiduciary duty claim.

Roberts v. Baylor Sch., 2008 WL 204114, at *6 (Tenn. Ct. App. Jan. 25, 2008) (affirming trial

court’s holding that there was no fiduciary relationship between plaintiff and defendant school and

that plaintiff “pled no facts which could be construed to establish such a relationship and he had

not provided any legal authority to support the allegation that [defendant school] owed a fiduciary

duty to him”).

         Notwithstanding, Plaintiff’s response still fails to establish that a fiduciary duty exists

between it and Defendant LeMoyne-Owen Board of Trustees.                            Plaintiff cites no binding or

persuasive authority establishing that such fiduciary duty exists. Instead, Plaintiff makes a tenuous

connection that the Board of Trustees is “the dominant party over the Plaintiff;” and therefore, a

fiduciary duty owed by the Board of Trustees to Plaintiffs. However, in Tennessee, “a fiduciary

duty is the duty to act primarily for another’s benefit.” McRedmond v. Estate of Marianelli, 46

S.W.3d 730, 738 (Tenn. Ct. App. 2000). It is evident that the Board of Trustees have a fiduciary

duty to act primarily for the benefit of the College – not the Faculty Organization. Indeed, Plaintiff

states this within its Complaint. ECF No. 1-2, ¶ 23. Additionally, contrary to Plaintiff’s assertion,

the Board of Trustees is not the dominant party over the Faculty Organization. 5 As shown in the

Faculty Handbook attached to Plaintiff’s Complaint, the Board of Trustees is “responsible for the

institution and policy making.” Id. at p. 35. There is nothing in Plaintiff’s Complaint or any of



5
  Again, while Plaintiff attempts to make a case for its breach of fiduciary duty claim by asserting factual issues,
none of them are alleged in Plaintiff’s Complaint. Even if they were, they would still not amount to a fiduciary
relationship between the Board of Trustees and Plaintiff.


                                                           9
Case 2:19-cv-02424-SHL-jay Document 19 Filed 09/30/19 Page 10 of 11                       PageID 191



 the attachments that indicate or infer that the Board of Trustees is the dominant party over Plaintiff

 Faculty Organization.      The only employees to which the Board of Trustees are arguably

 “dominant” over is the President and Chief Financial Officer. Indeed, the Board of Trustees has

 authority to “[a]ppoint or remove the President and Chief Financial Officer of the College in

 accordance with [the] bylaws.” Id. As such, Plaintiff fails to establish a fiduciary relationship

 with Defendant Board of Trustees.

        Moreover, similar to the breach of contract claim, Plaintiff fails to adequately plead direct

 or inferential allegations regarding all material elements of its breach of fiduciary claim. As such

 Plaintiff’s breach of fiduciary duty claim must be dismissed. Universal Coin & Bullion, Ltd., 971

 F. Supp. 2d at 763.

        D.         Plaintiff Fails to Address Defendants’ Argument that the Injunction Must Be
                   Denied.

        Finally, Plaintiff fails to address Defendants’ argument that its claim for injunctive relief

 should be dismissed. As discussed above, because Plaintiff failed to present any competent

 evidence, legal analysis, or authority to counter Defendants’ arguments, such opposition is

 essentially waived and their claim fails. See Alexander, 733 F. App’x at 261; Humphrey, 279 F.

 App’x at 331; Hawkins, 86 S.W.3d at 531.

 III.   CONCLUSION

        For the foregoing reasons and the reasons set forth in Defendants’ Motion to Dismiss and

 Memorandum in Support, Plaintiff’s Complaint fails to state a claim upon which relief can be

 granted. As such, the Court should grant Defendants’ Motion and dismiss Plaintiff’s Complaint

 with prejudice.




                                                  10
Case 2:19-cv-02424-SHL-jay Document 19 Filed 09/30/19 Page 11 of 11                  PageID 192



 DATE: September 30, 2019                           Respectfully submitted,

                                                     s/ Yasmin A. Mohammad
                                                    Rodney G. Moore (TN BPR #31929)
                                                    Yasmin A. Mohammad (TN BPR #29970)
                                                    OGLETREE, DEAKINS, NASH,
                                                     SMOAK & STEWART, P.C.
                                                    6410 Poplar Avenue, Suite 300
                                                    International Place Tower II
                                                    Memphis, TN 38119
                                                    Telephone: (901) 767-6160
                                                    Facsimile: (901) 767-7411
                                                    rodney.moore@ogletreedeakins.com
                                                    yasmin.mohammad@ogletree.com

                                                    ATTORNEYS FOR DEFENDANTS
                                                    LEMOYNE-OWEN COLLEGE AND
                                                    BOARD OF TRUSTEES

                                CERTIFICATE OF SERVICE

        I hereby certify that I have this 30th day of September, 2019, caused the foregoing to be

 filed using the Court’s CM/ECF system, which will send an electronic notification of such filing

 to counsel of record.

                              Handel R. Durham, Jr. (TN BPR #010949)
                              Jonathan T. Mosley (TN BPR #031526)
                              22 North Front Street, Suite 760
                              Memphis, TN 38103
                              Telephone: (901) 543-0866

                              Counsel for Plaintiff Lemoyne-Owen College Faculty Organization



                                                            s/ Yasmin A. Mohammad




                                               11
